Citation Nr: 1724842	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-24 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial increased rating in excess of 10 percent for a low back disability. 


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel











INTRODUCTION

The Veteran served on active duty from April 2000 to January 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2015, the Board denied entitlement to an earlier effective date for the grant of service connection for this disability and remanded the issue of entitlement to an increased rating, specifically to schedule a VA examination.  This examination was not scheduled due to notice sent to an incorrect address.  

In December 2015, the Board again remanded the matter to arrange a VA examination and directed that the Veteran's address be updated in the compensation and pension examination scheduling database.  Unfortunately, it appears that notice of the rescheduled examination was again sent to an incorrect address.  

The Veteran submitted additional evidence that had not been considered initially by the RO in the most recent Supplemental Statement of the Case (SSOC).  Specifically, she submitted records from emergency department and physical therapy treatment of her back, as well as lay statements describing her current low back symptoms.  In light of the need to remand the claim to afford the Veteran a VA examination, instead of deciding it immediately, the RO will have opportunity to consider this new evidence on remand as the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. §§ 20.800, 20.1304.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.  

The Veteran has stated that her service-connected low back disability has worsened and has requested a higher disability rating.  Her most recent VA back examination is from March 2012.  It is imperative that she be scheduled for a more contemporaneous examination to allow evaluation of the current severity of her disability and to afford her an examination in compliance with the U.S. Court of Appeals for Veterans Claims' decision in Correia v. McDonald.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that VA examinations must include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing.  Id.  Essentially, this decision clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim.  The examination report must also adequately address flare ups, as discussed in the Board's May 2015 remand.  See  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran's correct address is listed on the July 2016 SSOC.  On remand, the RO must ensure that the examination appointment notification letter is sent to the correct address and uploaded to VBMS.   

Subsequent to the July 2016 SSOC, the Veteran submitted additional medical evidence and described ongoing physical therapy and other treatment for her low back disability.  She also reported injuring her back in an October 2016 car accident.  On remand, all updated records from VA, Social Security Administration (SSA), and private providers should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all providers of evaluations and treatment she has received for her service-connected low back disability, and to provide the releases necessary for VA to obtain the records of any such private evaluations and/or treatment.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment from all providers identified that are not already associated with the claims file.  

If any records are unavailable, the reason for their unavailability must be explained for the record.  If private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise her that ultimately it is her responsibility to ensure that private treatment records are received.

2.  Obtain any updated VA or SSA treatment records (not already in the claims file) and associate these with the claims file.  

3.  Please take all appropriate measures to correct the Veteran's address in VHA databases, particularly those used to schedule compensation and pension examinations (the correct address is the one listed on the July 2016 SSOC).  

4.  Then schedule the Veteran for an appropriate VA examination to assess the severity of her service-connected low back disability.  The notice of this appointment MUST be mailed to the Veteran's address on the July 2016 SSOC and a copy of this notice with the correct address MUST be uploaded to VBMS.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairments of the Veteran's back disability; make determinations regarding range of motion, including any additional functional impairment; and identify any related neurological symptoms.

The examinations must address active and passive motion, and the back examination must provide weight-bearing and non-weight-bearing information, or detail why such testing is not necessary.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's back disability (if the Veteran is not experiencing a flare up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms she experiences during flare ups and provide an opinion based on that information).  The examiner's comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

5.  If the Veteran does not appear for or cancels the scheduled VA examination, the AOJ MUST document a completed phone or email conversation with the Veteran where she states she received notice of the examination.   

6.  The AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




